Citation Nr: 9929955	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  96-15 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Eligibility of the appellant for Department of Veterans 
Affairs dependency and indemnity compensation benefits as the 
veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's daughter and appellant's aunt



INTRODUCTION

The veteran, who had active service from October 1963 to 
September 1966, died in March 1993.

This matter arose from an administrative determination in 
June 1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, in which it was concluded 
that, as the appellant had not established a common law 
marriage with the veteran prior to their December 9, 1992, 
ceremonial marriage, the appellant was not eligible as the 
surviving spouse of the veteran for VA dependency and 
indemnity compensation benefits.

The Board of Veterans' Appeals (Board), in October 1997, 
remanded the appellant's claim as additional, pertinent 
evidence had been timely received by the Board, requiring 
initial review by the RO.  The case was again remanded by the 
Board in December 1998 for consideration of whether their 
claimed common law marriage could be deemed valid under 
38 C.F.R. § 3.52 (1999).  The case was returned to the Board 
in July 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
originating agency.

2.  The veteran died in March 1993.

3.  The veteran and the appellant had established a common 
law marriage beginning previous to October 10, 1991, more 
than one year previous to the veteran's death.

CONCLUSION OF LAW

Eligibility for VA dependency and indemnity compensation 
benefits as the surviving spouse of the veteran is 
established.  38 U.S.C.A. §§ 1304, 1318(c), 5107 (West 1991); 
38 C.F.R. §§ 3.54(c), 3.205 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking to establish eligibility as the 
surviving spouse of the veteran for VA dependency and 
indemnity compensation benefits.  The Board finds that the 
appellant's claim is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, she has presented a claim which 
is plausible.  The Board is also satisfied that all relevant 
facts have been properly developed and no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

An Application for Dependency and Indemnity Compensation or 
Death Pension by a Surviving Spouse was received from the 
appellant in January 1994.  The appellant completed only the 
parts of the application necessary to apply for dependency 
and indemnity compensation.  In June 1994 the originating 
agency advised the appellant that her claim was being denied.  
It was concluded that she was not eligible for dependency and 
indemnity compensation benefits as she had not been married 
to the veteran for one year preceding his March 11, 1993, 
death as a common law marriage was not established previous 
to the December 9, 1992, ceremonial marriage between the 
veteran and the appellant.

While the evidence of record is somewhat in conflict, there 
is clear evidence that a relationship existed between the 
appellant and the veteran prior to December 9, 1992.  The 
veteran, who had previously been married and was divorced in 
January 1979, and the appellant, who had previously been 
married and was divorced in December 1978, were married to 
each other in March 1979.  The record reflects that they were 
then divorced in November 1979.  In April 1981 an Application 
for Educational Assistance was received from the appellant in 
which she indicated that she was the veteran's spouse and, 
during the same month, the veteran submitted a statement in 
which he indicated that he was married.

In a May 1981 declaration of marital status, the appellant 
reported her earlier marriage to the veteran and indicated 
that they were currently married and living together.  In 
supporting statements from two persons who indicated knowing 
the veteran and the appellant for one and three years, it was 
stated that they were living together and that the veteran 
always referred to the appellant as his wife.  In a November 
1981 statement, the appellant reported that she and the 
veteran had been legally separated on October 31, 1981.

At the time of a January 1989 VA medical examination, the 
veteran reported that he had been married eight times and 
that the same lady had been his seventh and eighth wife.  He 
related that he had been living with her for the last two 
months and that they were contemplating marriage.  In a 
December 1992 statement, the veteran indicated that he and 
the appellant had "remarried."  The certificate of marriage 
showing that the veteran and appellant had been married on 
December 9, 1992, was received.

In the January 1994 Application for Dependency and Indemnity 
Compensation or Death Pension by a Surviving Spouse, the 
appellant related that she and the veteran were married in 
March 1979, were divorced in November 1979, remarried in 
December 1992 and remained married until the veteran's March 
1993 death.  She reported that following their 1979 divorce 
they moved to California and continued to live as man and 
wife and then moved to Ohio in 1980, continuing to live as 
man and wife.
The appellant, in a Statement of Marital Relationship 
received in April 1994, reported that the she and the veteran 
began living together in 1978 and were separated from 1983 to 
1985.  Supporting Statement Regarding Marriage forms were 
completed by the appellant's mother, brother, daughter, 
cousin and two long-time acquaintances in March 1994.  The 
appellant's cousin, who indicated that he had lived with the 
veteran and the appellant for years and considered them to be 
husband and wife, stated that they maintained the home and 
lived together as husband and wife.

The appellant's mother, who indicated that the veteran and 
the appellant were married twice to each other and considered 
them to be husband and wife, stated that they maintained a 
home and lived together as husband and wife.  She noted that 
the veteran and appellant lived together on and off as 
husband and wife over the years from 1978 to 1993.  The 
appellant's brother, who indicated that the appellant 
introduced the veteran as her husband and considered them to 
be husband and wife, stated that they maintained a home and 
lived together as husband and wife.  The appellant's 
daughter, who indicated that she had frequent contact with 
the appellant and the veteran and considered them to be 
husband and wife, stated that they maintained a home and 
lived together as husband and wife.

A long-time acquaintance who related that she had known the 
veteran and the appellant for six years, stated that they had 
lived together as husband and wife from October 1989 until 
the veteran's death.  She indicated that both stated and 
called each other as husband and wife and that she had 
witnessed them living together and calling each other husband 
and wife on many occasions.  Another long-time acquaintance, 
who related that he had known the veteran and the appellant 
for fourteen years, stated that they had lived together as 
husband and wife from June 1987 to August 1988 and from 
October 1989 until the veteran's death.  He indicated that 
they lived together and referred to each other as husband and 
wife and were generally known as husband and wife.
The widow of the veteran's former guardian indicated, in an 
October 1995 statement, that she knew from personal knowledge 
that during the period from 1980 to 1983 that the veteran and 
the appellant lived together and that the appellant was 
supported by the veteran.

A hearing on appeal was conducted in June 1995 at which time 
the appellant, her aunt and her daughter gave detailed 
testimony in support of the claim.  The appellant testified 
that she and the veteran began living together in a common 
law marriage as husband and wife several weeks after their 
November 1979 divorce.  She related that he went to 
Washington, D.C. in 1983 and, when he returned to Ohio in 
1985, they resumed living together as husband and wife until 
his death.

In a March 1997 statement, the veteran's conservator in 1977 
and 1978, related that from 1979 to 1993 she had periodic 
contact with the veteran and the appellant and their 
relationship continued as a marital partnership.  In another 
March 1997 statement, Reverend [redacted], indicated that 
his acquaintance with the veteran and the appellant began in 
1978 and lasted through 1993 and that the veteran introduced 
the appellant as his wife.  He stated that the veteran called 
on him to re-marry he and the appellant "so their marriage 
would be right in the eyes of God."

38 U.S.C.A. § 1304 states that no dependency and indemnity 
compensation shall be paid to the surviving spouse of a 
veteran dying after December 31, 1956, unless such surviving 
spouse was married to such veteran (1) before the expiration 
of fifteen years after termination of the period of service 
in which the injury or disease causing the death of a veteran 
was incurred or aggravated; or (2) for one year or more; or 
(3) for any period of time if a child was born of the 
marriage, or was born to them before the marriage.  

38 U.S.C.A. § 1318(c) states that benefits may not be paid 
under this chapter by reason of this section unless (1) the 
surviving spouse was married to the veteran for one year or 
more immediately preceding the veteran's death or (2) a child 
was born of the marriage or was born to them before the 
marriage.

In order to establish entitlement to VA death benefits as a 
"surviving spouse" of a veteran, a claimant must have been 
the veteran's spouse at the time of the veteran's death and 
have lived continuously with the veteran from the date of the 
claimed marriage to the date of the veteran's death, except 
where there was a separation due to the misconduct of, or 
procured by, the veteran without the fault of the spouse. 38 
U.S.C.A. § 101(3).

The term "surviving spouse" means a person of the opposite 
sex who is a widow or widower of the veteran, provided that 
the marriage meets the requirements of 38 C.F.R. § 3.1(j). 38 
C.F.R. § 3.50(b).  "Marriage" means a marriage valid under 
the law of the place where the parties resided at the time of 
their marriage or the law of the place where the parties 
resided when the right to benefits accrued. 38 U.S.C.A. 
§ 103(c); 38 C.F.R. § 3.1(j).

Marriage is established by one of several types of evidence, 
including a copy of the public record of marriage or the 
original certificate of marriage.  In jurisdictions where 
marriages other than by a ceremony are recognized, the 
evidence consists of affidavits or certified statements of 
one or both parties to the marriage, if living, setting forth 
all of the facts and circumstances concerning the alleged 
marriage, such as the agreement between the parties at the 
beginning of their cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship.  That evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage. 38 C.F.R. § 3.205(a)(6).
In the present case, the appellant has contended that she and 
the veteran, while they were married ceremonially several 
months before the veteran death, had entered into a common 
law marriage by mutual assent a number of years earlier. The 
evidence of record indicates that during the majority of 
their cohabitation, the appellant and veteran resided 
together in the state of Ohio, which recognizes the validity 
of certain common law marriages entered into prior to October 
19, 1991.

Under Ohio law, a mutual agreement of marriage in praesenti 
made by parties competent to contract, accompanied and 
followed by cohabitation as husband and wife, as the result 
of which, the parties are treated and reputed as husband and 
wife in the community in which they reside, constitutes a 
common-law marriage.  Nester v. Nester, 472 N.E.2d 1091 
(1984); Leibrock v. Leibrock, 107 N.E.2d (1952). Where there 
is no direct proof in reference to the formation of the 
contract of marriage in praesenti, testimony regarding 
cohabitation and community reputation tends to raise an 
inference of the marriage.  Nester, at 1094.

Statements submitted in support of the appellant's claim by 
she, various family members and several long-time 
acquaintances state that the couple resided together for a 
number of years and were generally known as husband and wife 
in their community. While the evidence does not allow the 
Board to pinpoint a date when there was a mutual agreement to 
marry in praesenti, in January 1989 the veteran did report 
that he had been living with his most recent former spouse, 
the appellant, for the last two months and that they were 
contemplating marriage.

Based upon the statements which have been received, the Board 
finds that that their cumulative effect is persuasive.  The 
Board therefore concludes that the appellant has established 
herself as having been the common law spouse of the veteran 
under Ohio law.  As the veteran and the appellant were 
married for more than one year previous to the veteran's 
death, the appellant is eligible as the surviving spouse of 
the veteran for the purpose of VA dependency and indemnity 
compensation benefits.  In arriving at its decision in this 
case, the Board has resolved any remaining doubt in favor of 
the appellant. 38 U.S.C.A. § 5107(b).


ORDER

The appellant's basic eligibility as the surviving spouse of 
the veteran for the purpose of VA dependency and indemnity 
compensation benefits is granted.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

